Argued September 30, 1930.
The appellant applied to the Domestic Relations Division of the Municipal Court for support for herself and child, alleging desertion on the part of the defendant. The case was heard on May 9, 1930, and an order made for the sum of $8.00 a week for the support of the child alone.
There was evidence given by the defendant that his wife violently attacked him and had driven him from home and the judge who heard the case was impressed by his story and deemed it best to give the *Page 81 
money for the support of the minor child alone. The defendant was only earning $25.00 a week.
There was a petition for rehearing alleging that the defendant had misrepresented his earnings. When the hearing was had, it was evident that there had been no substantial change in the earnings of the defendant and there was no good reason presented for changing the order of May 9, 1930. The matter was plainly within the descretion of the lower court. There was ample proof to sustain the conclusion that the husband did not earn more than $25.00 and $8.00 was a substantial allowance for the support of the child.
The order is affirmed.